DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  "a difference an average particle diameter" (line 6) should be amended as or similar to "a difference in average particle diameter".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7, 9-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016122626A (Kashimura). Kashimura reference and translation provided with IDS filed 09/09/2021
Regarding claim 1, Kashimura discloses a positive electrode material comprising a first positive electrode active material and a second positive electrode active material (abstract), 
wherein the positive electrode material has a bimodal particle size distribution including large diameter particles (Formula I, 6-15 micrometers) and small diameter particles (Formula II, 1-5 micrometers), and 
a difference in average particle diameter (D50) between the large diameter particles and the small diameter particles is 3 μm or greater (See disclosed particle sizes). 
Kashimura further discloses Formula II, LigNihCoiMnjO2, wherein 1≤g≤1.08, h≥0.4, h+i+j=1, and Formula I, Li-aNibCocMndAeO2, wherein 1.00≤a≤1.08, b≥0.4, b+c+d = 1, and 0.001≤e≤0.02, and Ae can be Al (abstract). 
The Examiner notes that Formula II of Kashimura reads on the claimed Formula I, and Formula I of Kashimura reads on the claimed Formula II. Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claim 2, Kashimura teaches an average particle diameter of 6-15 micrometers for the large particles (abstract). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claim 3, Kashimura teaches an average particle diameter of 1-5 micrometers (abstract).
Regarding claim 4, Kashimura teaches the first positive electrode active material (“Formula II”) is the small diameter particles (1-5 micrometers), and the second positive electrode active material (“Formula I”) is the large diameter particles (6-15 micrometers).
Regarding claim 7, Kashimura teaches a weight ratio of active materials of 8:2 to 6:4 (P18).
Regarding claim 9, Kashimura teaches that in Formula 1, M1 is Mn (abstract, LigNihCoiMnjO2), and in Formula 2, M2 is Al (abstract, Li-aNibCocMndAeO2, Ae can be Al).
Regarding claim 10, Kashimura teaches that the large particles are 6-15 micrometers and the small particles are 1-5 micrometers, corresponding to a difference of 1-14 micrometers (abstract). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claim 11, Kashimura teaches a positive electrode comprising a positive electrode current collector, and a positive electrode active material layer formed on the positive electrode current collector, wherein the positive electrode active material layer comprises the positive electrode material of claim 1 (P22).
Regarding claim 13, Kashimura teaches that the large particles are 6-15 micrometers and the small particles are 1-5 micrometers, corresponding to a difference of 1-14 micrometers (abstract). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP2016122626A (Kashimura) as applied to at least claim 1 above, and further in view of US 20150311512 A1 (Paulsen).
Regarding claim 5, Kashimura does not teach that the first positive electrode active material is the large diameter particles, and the second positive electrode active material is the small diameter particles.
In the same field of endeavor, Paulsen discloses an analogous art of a bimodal lithium metal oxide for a positive electrode (P1). Paulsen further teaches a first lithium metal oxide powder with a large diameter of at least 15 micrometers (P15). Paulsen further teaches a second lithium metal oxide powder with a dopant, having a small diameter of less than 5 micrometers (P16). Paulsen teaches that this size distribution allows for low porosity electrodes (P21). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Kashimura such that the doped Formula I of Kashimura (claimed Formula 2) has a small diameter, and the undoped Formula II of Kashimura (claimed Formula 1) has a large diameter, with the predictable result that such a change would create a low porosity electrode. 
  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP2016122626A (Kashimura) as applied to at least claim 1 above, and further in view of US 20160064730 A1 (Park).
Regarding claim 6, Kashimura does not teach that at least one of the first positive electrode active material or the second positive electrode active material has a bimodal particle size distribution including the large diameter particles and the small diameter particles.
In the same field of endeavor, Park discloses an analogous art of a lithium metal oxide material for a positive electrode including Mn, Ni, and Co (abstract). Park further discloses a vanadium-containing compound with a bimodal particle diameter distribution (P12-13) which fills voids and contributes to a high density positive electrode. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify the second positive electrode active material (Formula I of Kashimura), which can contain vanadium, to have a bimodal particle diameter distribution containing the large and small particles, with the predictable result that such a modification would contribute to a high density positive electrode material. 

Claims 8, 12, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016122626A (Kashimura) as applied to at least claim 1 above, and further in view of US 20160254546 A1 (Kwak).
Regarding claim 8, Kashimura does not disclose at least one of the first positive electrode active material or the second positive electrode active material comprises a coating layer including at least one coating element selected from the group consisting of one or more elements selected from the group consisting of Al, Ti, W, B, F, P, Mg, Ni, Co, Fe, Cr, V, Cu, Ca, Zn, Zr, Nb, Mo, Sr, Sb, Bi, Si, and S. 
In the same field of endeavor, Kwak discloses an analogous art of a lithium metal oxide including Ni, Mn, and Co for a positive electrode (abstract). Kwak teaches an alumina coating layer on the positive electrode material which improves high temperature and high voltage stability, cycle characteristics, and battery lifetime (P28).
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add the alumina coating layer of Kwak to the positive electrode active material of Kashimura with the predictable result that such an addition would improve high temperature and high voltage stability, cycle characteristics, and battery lifetime. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 14, modified Kashimura teaches the coating element is included in the coating layer in a content of 100 ppm to 10,000 ppm based on a total weight of the positive electrode active material. Kwak teaches that aluminum in the coating layer is included in an amount of 5-100 ppm based on the total weight of the positive electrode material (P78). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05)
Regarding claim 16, modified Kashimura teaches the coating layer is formed in an area of 5% to less than 100% of a total surface area of the positive active material. Kwak teaches a coverage of the alumina coating layer is in a range of 30% to 50% based on a total surface area of the lithium transition metal oxide particles (P22).
Regarding claim 12, Kashimura teaches that the positive electrode is for a lithium ion secondary battery (P1), but Kashimura does not explicitly teach a negative electrode, a separator, or an electrolyte. 
In the same field of endeavor, Kwak discloses an analogous art of a lithium metal oxide including Ni, Mn, and Co for a positive electrode (abstract). Kwak further teaches a negative electrode, a separator disposed between the positive and negative electrodes, and an electrolyte. 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add a negative electrode, separator, and electrolyte to Kashimura, with the predictable result that such additions would create a functional battery with the positive active material of Kashimura. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).

Claims 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016122626A (Kashimura) as applied to at least claim 1 above, and further in view of US 20200280069 A1 (Okamoto).
Regarding claim 8, Kashimura does not disclose at least one of the first positive electrode active material or the second positive electrode active material comprises a coating layer including at least one coating element selected from the group consisting of one or more elements selected from the group consisting of Al, Ti, W, B, F, P, Mg, Ni, Co, Fe, Cr, V, Cu, Ca, Zn, Zr, Nb, Mo, Sr, Sb, Bi, Si, and S. 
In the same field of endeavor, Okamoto discloses an analogous art of a lithium metal oxide including Ni, and Co for a positive electrode (abstract). Okamoto teaches a Ti-containing coating layer on the entire surface of the lithium metal oxide particles. (P78). Okamoto teaches that by providing the coating layer, the cycle characteristics can be improved and the battery swelling can be suppressed (P79). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add the Ti-containing coating layer coating layer of Okamoto to the positive electrode active material of Kashimura with the predictable result that such an addition would improve cycle characteristics and suppress battery swelling. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A).
Regarding claim 15, modified Kashimura teaches the coating layer is formed on an entire surface of the positive electrode active material (Okamoto P78).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190074512 A1 discloses a positive electrode material with a bimodal size distribution composed of two different oxide powders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729